Citation Nr: 0506929	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in North Little Rock, Arkansas.

A hearing was held via videoconference before the undersigned 
Acting Veterans Law Judge in February 2004.

A review of the record reveals that the service connection 
for PTSD and a skin disorder was denied by an August 1999 
Board decision.  The January 2002 rating decision did not 
explicitly address whether new and material evidence had been 
submitted to reopen these previously denied claims.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Thus, the issues on 
appeal have been recharacterized as shown.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained and all 
due process concerns have been addressed.

2.  The Board issued a decision in August 1999 in which 
service connection for a nervous disorder, to include PTSD, 
and a skin disorder of the feet was denied.

3.  Evidence received since August 1999 is redundant and does 
not bear directly and substantially upon the veteran's 
psychiatric claim.  

4.  Evidence received since August 1999 is not redundant and 
bears directly and substantially upon the veteran's skin 
disorder claim.

5.  The veteran does not have a skin disorder linked by 
competent medical evidence to service, to include herbicide 
used in the Republic of Vietnam.

6.  Competent medical evidence does not link the veteran's 
currently diagnosed hepatitis C to a confirmed in-service 
risk factor.


CONCLUSIONS OF LAW

1.  The Board's August 1999 decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received subsequent to the Board's August 1999 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5108, 7104 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156 (2001).

3.  Evidence received subsequent to the Board's August 1999 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
skin disorder.  38 U.S.C.A. §§ 5107, 5108, 7104 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156 (2001).

4.  A skin disability was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).

5.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In September 2000 and July 2001 correspondence, the veteran 
initiated claims to reopen.  An April 2001 duty to assist 
call report reflects that the veteran had indicated he was 
applying for service connection for PTSD as due to Agent 
Orange.  Despite a final decision having been issued for 
these issues, the RO indicated in the January 2002 rating 
decision that entitlement to service connection for the 
claimed conditions was denied without explicitly considering 
the preliminary issue of whether the veteran had submitted 
new and material evidence to reopen the claims.  

However, the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992); 57 Fed. 
Reg. 49747 (1992).  Therefore, the Board must decide whether 
the appellant will be prejudiced by its consideration of the 
issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case (SOC), the veteran's due process rights are not 
violated by this Board decision.  When the RO denied these 
claims in January 2002, it necessarily reviewed all of the 
evidence of record to reach that decision (even noting that 
service connection had previously been denied by the Board).  
Since the Board must review all of the evidence of record in 
order to determine whether new evidence has been presented 
and whether it is material to the underlying issue, the 
appellant is not prejudiced by the Board's consideration of 
the preliminary issue of whether new and material evidence 
has been submitted.  Essentially, in adjudicating these 
claims on the merits, the RO gave the veteran more of a 
review than to which he was entitled.

In August 1999, the Board issued a decision in which the 
veteran's claim of entitlement to service connection for a 
nervous disorder, to include PTSD, and a skin disease of the 
feet was denied, as the claims were not well grounded.  
Decisions of the Board are final.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  The January 2001 
rating decision reflects that the RO referred to the Board's 
decision and noted the Veterans Claims Assistance Act (VCAA) 
required review of certain claims previously denied as "not 
well-grounded."  However, no motion has been received 
challenging the finality of the August 1999 Board decision.  
Therefore, the "certain claims" contemplated does not 
include Board decisions that were final prior the enactment 
of the VCAA in November 2000.  See Luyster v. Gober, 14 Vet. 
App. 186 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App 145 (1991).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

The Board determined in August 1999 that competent medical 
evidence did not reveal a diagnosis of PTSD.  The evidence 
considered at the time of the Board's decision included the 
veteran's service medical records reflecting in-service 
psychiatric treatment and VA and private medical evidence 
reflecting post-service psychiatric treatment, to include a 
1991 VA discharge summary that reflected a consult with the 
PTSD program.  The evidence included prison medical records 
from the mid-1970s in which the veteran was treated for 
anxiety and depression and prescribed Valium.  The evidence 
also reflected the veteran's assertions of PTSD but did not 
contain competent medical evidence of such a diagnosis.

Evidence received subsequent to the August 1999 Board 
decision includes current statements, correspondence, and 
testimony from the veteran that he has PTSD that had its 
onset while he was in the military, pointing to in-service 
treatment and his subsequent diagnosis of paranoid 
schizophrenia.  These statements do not serve to reopen the 
veteran's claim as these assertions were already considered 
at the time of the August 1999 determination and are 
cumulative.  See Bostain v. West, 11 Vet. App. 124 (lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance is not new evidence).  

The June 2002 hearing transcript also reflects that the 
veteran testified that VA doctors told him that he has PTSD 
in addition to other psychiatric conditions.  A layperson's 
account of what a doctor purportedly said is too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, this 
testimony is a lay assertion and lay assertions cannot serve 
as the predicate to reopen a claim.  See Hickson v. West, 11 
Vet. App. 374 (1998).  Furthermore, the veteran's assertions 
that he has PTSD due to exposure to Agent Orange while in the 
Republic of Vietnam during the Vietnam Era is merely the 
promulgation of a new etiological theory of entitlement, not 
a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).

The evidence received since August 1999 also includes VA 
treatment records reflecting current treatment for 
psychiatric complaints but do not contain a diagnosis of 
PTSD.  The current medical evidence shows that the veteran 
has been prescribed haldol.  The veteran testified that he 
was prescribed haldol due to PTSD.  There is no competent 
medical evidence that haldol, a medication used to treat many 
conditions, was prescribed in connection with PTSD treatment.  
Instead, the competent medical evidence indicates it was 
prescribe in connection with treatment for other psychiatric 
conditions.  As the evidence does not reveal a competent 
diagnosis of PTSD, the VA treatment records, and the 
veteran's testimonial interpretation of the treatment, are 
not material evidence and do not serve to reopen the 
veteran's claim.  See 38 C.F.R. § 3.156(a) (2001).  

An October 2001 letter reflects that the veteran's mother 
stated that the veteran had not been right since his return 
from Vietnam, the veteran stayed depressed all the time, and 
that the entire family knew the veteran had a mental problem.  
The Board again notes that lay assertions cannot serve as the 
predicate to reopen a claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998).  The evidence does not indicate that the 
veteran's mother has the requisite medical education and 
expertise to render any diagnostic opinions competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Regardless, 
the veteran's mother does not even assert that the veteran 
currently has PTSD.  Instead, she offers competent lay 
observances of the veteran's change in behavior.  The 
veteran's disciplinary and mental health difficulties were of 
record at the time of the August 1999 Board decision.  As 
such, the October 2001 letter does not serve to reopen the 
veteran's claim.

The veteran's Social Security Administration (SSA) records, 
to include the determination notice, show that the veteran is 
in receipt of SSA benefits due to paranoid schizophrenia and 
a personality disorder.  The SSA records do not show 
treatment for or a diagnosis of PTSD and are therefore not 
material to this claim.

In short, the Board concludes that the evidence submitted 
since the Board's August 1999 decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
to reopen, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also determined in August 1999 that competent 
medical evidence did not reveal a diagnosis of a skin 
disorder of the feet.  Competent medical evidence received 
since August 1999 shows that the veteran has been diagnosed 
with a skin disorder.  The July 2002 VA examination report 
indicates that the veteran has chronic dermatitis of the 
ankles and contains a diagnosis of eczema.

As the additional evidence bears directly and substantially 
on the question of whether the veteran has a diagnosis of 
skin disorder, the lack of which is a reason the claim was 
previously denied, the additional evidence is neither 
cumulative nor redundant of evidence already of record, and 
the additional evidence is of such significance that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the Board finds that the additional evidence 
meets the regulatory definition of new and material evidence 
and the claim of entitlement to service connection for a skin 
disorder is reopened.



Service Connection: Skin Disorder

As new and material evidence has been presented and the skin 
disorder claim is reopened, the claim must now be evaluated 
on its merits.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
As indicated above, the July 2002 VA examination report 
indicates that the veteran has chronic dermatitis of the 
ankles and contains a diagnosis of chronic, recurrent eczema.  
The veteran asserts that he is entitled to service connection 
for his skin disorder due to his in-service herbicidal 
exposure.

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2004).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide for the purpose 
of determining whether service connection for a disability is 
warranted.  38 U.S.C. § 1116(f) (West 2002).  The veteran's 
DD Form 214 indicates that he served in the Republic of 
Vietnam during the Vietnam Era and.  As there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2004). 

While exposure to Agent Orange is conceded given service the 
veteran's service in the Republic of Vietnam during the 
Vietnam Era, eczema is not one of the enumerated diseases 
associated with Agent Orange exposure.  As such, service 
connection is not warranted on a presumptive basis under 
38 C.F.R. § 3.309(e).
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155 (1997).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As the veteran is a layperson, his statements 
and testimony that his skin disorder is due to in-service 
herbicidal exposure are not competent medical evidence as to 
the etiology of the disorder.

No competent authority has indicated the veteran's conditions 
are linked to any exposure to herbicides in service.  Under 
these circumstances, a basis upon which to grant service 
connection for the veteran's skin disorder has not been 
presented.  68 Fed. Reg. 27, 630 (May 20, 2003) (skin cancer 
is not associated with herbicidal exposure and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection does not 
warrant such a presumption).

In brief, the Board concludes that the record does not 
support a finding that the veteran's eczema is attributable 
to his active duty service for presumptive purposes.  Nor has 
the competent and probative medical evidence of record 
attributed eczema to the veteran's military service.  As a 
consequence, the Board must find that the preponderance of 
the evidence is against the claim for service connection for 
a skin disorder and the veteran's claim must be denied.  As 
the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

Service Connection: Hepatitis C

The evidence of record shows that the veteran was diagnosed 
with hepatitis C, with the July 2002 VA examination report 
showing that the veteran had positive serology dating back to 
1993.  The veteran asserts that he is entitled to service 
connection for hepatitis C.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Hepatitis C is the principal form of transfusion-induced 
hepatitis.  See Dorland's Illustrated Medical Dictionary 
(29th ed. 2000).  Transfusion is the transfer of blood or 
blood component from one individual to another individual.  
Id.  The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was that of an administrative 
clerk at the time of his discharge.  The veteran's testimony 
also reflects that he was a clerk while on active duty.  His 
MOS is not indicative of a specialty, such as that in the 
healthcare field, which would have in and of itself exposed 
the veteran to blood while in service.  

In contrast, the veteran has testified that his supply-type 
duties in Vietnam included unloading body bags with human 
remains, at which time he was exposed to blood and body 
fluids.  The veteran has also denied tattoos, imprisonment, 
and intravenous drug use.  In contrast to the veteran's 
assertions, the evidence of record shows that he has been in 
prison and had indicated previous use of heroin.  The July 
2002 VA examination report reflects that the examiner noted 
the veteran's service medical records were void of abnormal 
liver function tests as well as more generic treatment for 
any prolonged or protracted viral illness associated with 
nausea, vomiting, diarrhea, etcetera.  After examining the 
veteran and weighing his asserted risk factors against those 
revealed in the claims file, the July 2002 VA examination 
report reflects that the examiner indicated that the 
veteran's risk factors for hepatitis C included multiple sex 
partners, a wife who had a heart transplant in February 2002, 
and cocaine abuse.  The examiner also indicated that the 
veteran's service medical records did not support the 
veteran's claim that he contracted hepatitis C during active 
military service. 

The weight of the credible and competent evidence 
demonstrates that the veteran's diagnosed hepatitis C is not 
linked by competent medical evidence to any confirmed 
incident or risk factor in service.  Furthermore, while 
exposure to Agent Orange is conceded for the purpose of 
determining whether service connection is warranted given 
service the veteran's service in the Republic of Vietnam 
during the Vietnam Era, hepatitis C is not one of the 
enumerated diseases associated with Agent Orange exposure.  
As such, service connection is not warranted on a presumptive 
basis under 38 C.F.R. § 3.309(e).  Accordingly, service 
connection is not warranted for hepatitis C.  As the 
preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
the veteran's assertion that he has hepatitis C due to in-
service risk factors is not competent medical evidence and, 
as such, his contentions that he contracted hepatitis C while 
on active duty are not competent evidence.

Duty to Notify and Assist

The veteran filed his current claims prior to the VCAA's 
November 2000 enactment.  After receipt of the veteran's 
claims, the RO sent him letter in September 2000 by which he 
was notified of the evidence necessary to establish service 
connection.  After the VCAA went into effect, the veteran was 
contacted by phone in April 2001 and informed of VA's revised 
duty to assist with his claim and his claims were clarified.  
A letter confirming the contents of the call was sent and 
clearly notified the veteran of the principles of service 
connection, reminded the veteran that PTSD had previously 
been denied by the Board and that new and material evidence 
would be needed to reopen his claim, and informed him that 
while VA would request medical evidence on his behalf, it was 
still his responsibility to support his claims with 
appropriate evidence.  The letter informed him that VA would 
make reasonable efforts to help him get medical records, 
employment records, or records from Federal agencies but that 
he was responsible for giving enough information so that 
requests could be made.  He was also asked to send the 
information describing the additional evidence or to submit 
the additional evidence itself and thus may be considered 
advised to submit any pertinent evidence in his possession 
for his increased rating claims.

Given the foregoing letters, together with the information 
provided in the SOC and which explained the rationale for the 
RO's conclusions, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Moreover, the 
rating decision and SOC did not specifically explain whether 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, he has consistently been informed of the necessity of 
submitting evidence of a current diagnosis of the claimed 
condition.  Accordingly, the Board considers the VA's notice 
requirements have been met in this case and any issue as to 
timing to not have prejudiced him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examination in 
connection with claims and the resulting reports have been 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  VA medical 
records, SSA records, and private medical evidence have been 
associated with his claims folder.  Transcripts of the 
hearings on appeal are of record.  The veteran has testified 
that he was diagnosed with PTSD at a VA medical facility in 
the later 1980s.  The records from the VA medical facility in 
question have been requested but did not result in records 
from the late 1980s.  In February 1999, the VA medical 
facility in question indicated that all the records available 
had already been transferred.  The veteran has not identified 
or authorized the request of any additional evidence.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD has not been 
received and this claim is denied.

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for a skin disorder has 
been received but service connection remains denied.

Service connection for hepatitis C is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


